DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action in response to Applicant’s Request for Continued Examination of application number 15/863,455, filed December 22nd, 2021. The amendments as filed with the Request for Continued Examination on December 22nd, 2021, including amendments to claims 1, 11, and 18, have been entered and are considered herein. No claims have been cancelled, and there are no newly presented claims. Claims 1-22 are pending in the application and have been examined on the merits discussed below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 8,456,293 B1), hereinafter Trundle, in view of Farrell et al. (US 10,440,499 B2), hereinafter Farrell, and further in view of Menon et al. (US 2008/0097843 A1). 
	As per claim 1, Trundle discloses a method for content selection from a media content network, the method performed by a smart device management service ([Col. 2, Lines 14-15] techniques are described for using sensor data derived from a monitoring system to drive personalized content. [Col. 17, Lines 9-10] the advertisement management server 350 manages advertising content 418 [a media content network]), and the method comprising: 
obtaining device data produced from a smart device, the smart device including a sensor or actuator used in a defined user environment, wherein the device data is associated with a user identifier of a user ([Col. 2, Lines 37-39] the monitoring service provider may track events captured by sensors included in the monitoring system. [Col. 4, Lines 44-45] the processor receives sensor information from a monitoring system associated with a customer (110). [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor data [device data] [Col. 21, Lines 52-55] the processor accesses sensor data (610). For example, the processor may receive sensor data captured by sensors configured to sense physical attributes of a surrounding environment [FIG. 7] depicts the home of a user); 	Wherein the user identifier enables identification of real-world user activities and tracking information, from a management service for the smart device, based on the user’s engagement and use of the smart device in the defined user environment ([Col. 3, Lines 4-14] Sensor technology may be leveraged to develop the detailed profile of the customer's property and, thereby, may be leveraged in targeting content to the customer. The richness of physical data related to the customer's interactions in the physical world, i.e. real-world user activities, that a monitoring service provider, i.e. management service for the smart device, is able to capture and leverage to create a detailed profile for targeting electronic content (e.g., advertisements) may exceed, both in accuracy and detail, profile information developed by profiling online behavior and keywords entered by users in an electronic environment. [Col. 15, Line 63 – Col. 16, Line 7] The sensor data includes information sufficient for the network operations center 340 to identify the customer associated with the sensor data and identify one or more events detected by the alarm panel 310. For instance, the sensor data may include information identifying … the user of the alarm panel 310. The sensor data also may include a customer account number with which the network operations center 340 may access stored information associated with the customer's account. In addition, the sensor data may include information indicating the type of event detected and the specific sensor or detected condition that triggered the event [Col. 16, Lines 32-36] The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions, i.e. user’s engagement and use of the smart device, monitored by the alarm system.  [Col. 32, Lines 54-62] The customer agreement information may include … an agreement to allow the management service for the smart device to provide sensor data and/or attributes [user identifier], of the user determined based on sensor data to a third party source);
	 obtaining a second device data from a second smart device, the second smart device including a second sensor or a second actuator used in the defined user environment, wherein the second device data is associated with a second user identifier of a second user ([Col. 2, Lines 37-39] “the monitoring service provider may track events captured by sensors included in the monitoring system.” [Col. 4, Lines 44-45] “the processor receives… data communications from sensors included in the monitoring system that are configured to sense physical attributes of the physical world” [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor[s] data [second device data] [FIG. 7] depicts the defined user environment with multiple, i.e. having a second, sensors);
	correlating, using the user identifier and the second user identifier, the device data from the smart device and the second device data from the second smart device with the user ([Col. 5-6, Lines 55-3) “In this example, the customer profile may include the customer information received from the customer (e.g., name, age, gender, address, employer, etc.) and may include attributes of the customer inferred based on the customer information and/or inferred (or directly observed) based on the sensor data [device data, second device data]” [Col. 6, Lines 52-67; example embodiment] “The processor also may use a combination of the… received sensor information to identify attributes of the customer. For example… the processor may determine that a person is on disability leave when the age of the customer provided in the customer information is less than fifty years old, sensor data [first sensor] indicates that the customer is frequently present in the home during the day, and health monitoring sensors [second sensor] are monitoring a medical condition of the customer”), 	wherein the user is a member of a group of users, wherein the device data and the second device data includes data tracked from the group of users, wherein the smart device is [assigned to] a particular one of the group of users, and wherein the second smart device is [assigned to] a different particular one of the group of users ([Col. 23-24, lines 64-11] “processor may monitor sensor data over time and compare combinations of determined attributes to rich profiles that correspond to users or properties with specific characteristics. When the processor detects a match between a combination of determined attributes and one or more profiles, the processor may determine that the user or property monitored by the monitoring system exhibits the specific shows an embodiment in which a family [group of users] are each assigned sensors placed in their respective rooms, e.g., sensor 726 is assigned to at least one parent while sensor 702 is assigned to the child);
	obtaining vector data defined for delivery of media content, wherein the media content is associated with the correlated data of the smart device and the second smart device, and wherein the vector data identifies: a type of user to receive the media content, timing of output for the media content, and a type of device to receive the media content; ([Col. 3, Lines 53-58] advertisements or other electronic content [media content], also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager, the security system may provide an advertisement directed to a teenage audience i.e. type of user. [Col. 26, Table 2] shows a linen service coupon may be provided when a bed mat sensor is triggered, i.e. the media content is associated with the smart devices [Col. 22, Lines 60-61] the processor may determine long term attributes of a user based on sensor data. [Col. 23, Lines 35-43] The processor mat determine a timing attribute. For instance the processor may determine a current time of day, week, etc. … The timing attributes may be used to inform content selection, i.e. timing of output for the media content. [Col. 17, Lines 52-59] The network operations center 340 receives the selected advertisement sent by the advertisement management server 350 and determines presentation criteria related to the selected advertisement. The network operations center may … determine a type of device with which to present the selected advertisement [media content]); 
	identifying media content from the media content network, based on the vector data and the device data of the smart device or the second device data of the second smart device, wherein the media content is selected and delivered from the media content network based on user data and device usage data obtained from the management service for the smart device or the second smart device ([Col. 16, Lines 32-36] The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server. [Col. 17, Lines 28-33] the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer), 	wherein the user data includes ownership data relating to type of the smart device and type of the second smart device, wherein the device usage data includes a usage time or a usage duration of the smart device and a usage time or a usage duration of the second smart device ([Col. 3, lines 48-61] “security system provider may allow advertisers to control the timing of advertisements based on events detected by the security system. For instance, advertisements may be timed based on a door or motion sensor detecting that a user has entered a room. Advertisements or other electronic content also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager, the security system may provide an advertisement directed to a teenage audience. In another example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of an adult, the security system may provide an advertisement directed to an adult audience.” [Col. 7-8, lines 66-3] “The monitoring system may store multiple instances of selected content and chose which content to present and where to present the content based on a type of event detected and a time associated with the detected event.” [Col. 17, lines 55-59] “The network operations center 340 may, based on the selected advertisement, determine a type of device or communication medium with which to present the selected advertisement and determine other presentation options.” See also [Col. 17-18, lines 60-10]), and 	wherein the type of user indicated in the vector data is matched using the user identifier associated with the device data of the smart device or the second smart device ([Col. 16, Lines 32-36] “The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server.” [Col. 17, Lines 28-33] “the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer”); 	wherein to identify media content[, determining] a pattern of the user based on the device data of the smart device and the second user based the second device data of the second smart device and correlates data indicative of the pattern to select targeted media content ([Col. 2, lines 37-44] “The monitoring service provider may track events captured by sensors included in the monitoring system (e.g., patterns of door/window openings, motion sensor detections, analysis of video/photographic camera images, environmental sensor data, energy consumption sensor data, health monitoring sensor data, etc.) and learn aspects of customers that use the property based on the tracked events.” [Col. 6, lines 7-10] “processor may identify patterns of contact sensor events and motion sensor events to identify a schedule of customers leaving and returning to a home monitored by the monitoring system” [Table 1] shows sensors indicate a home has been consistently occupied each day with similar activity patterns for each day in a six month period, such determination being made from a pattern of the users, e.g. family members, based on the device data of the smart devices, e.g. sensors in the home [Table 2] shows targeted content is selected after correlating data indicative of a pattern, e.g. selecting advertisement for flights when occupants of the home have stayed at home for 6 months)
	correlating the media content with the real-world user activities and tracking information ([Col. 6, Lines 4-7] the processor may track sensor data received from the monitoring system and may compare the tracked sensor to patterns or rules that are used to identify attributes of the customer. [Col. 7, Lines 32-38] The processor selects electronic content for the customer based on the comparison of the determined customer attributes with See also: [Col. 15, Line 63 – Col. 16, Line 7] [Col. 16, Lines 32-36]);
	modifying the media content based on the correlation of the media content with the real-world user activities and tracking information, wherein modifying the media content includes at least one of, customizing the media content, or changing a delivery characteristic of the media content ([Col. 8, Lines 4-6] Rich sensor data sets may be used to determine what content is relevant for delivery to the customer, when to deliver the relevant content, and where to deliver the relevant content... The content also may be delivered, for example, upon detection of the first door opening on a Saturday morning [real-world activities], or upon detection of the first disarm event of the weekend [Col. 17, Lines 60-66] when the selected advertisement [media content] is directed to a short term need of the customer, the network operations center 340 may determine to present the selected advertisement using an electronic display in an area in which the user is detected by the alarm panel 310 and also provide an audible alert to indicate to the customer that the advertisement is being presented); and
	transmitting the modified media content to an output device associated with the user, to cause output of the modified media content on the output device ([Col. 3, Lines 26-33] in this example, based on the sensor data, the monitoring service provider determines that the customer might be hungry and without dinner, and present the daily discount of, “Large Pizza from A Local Pizzeria to your front door in 25 minutes with special dealer discount.” The daily discount [media content], may be announced by a beep of a speaker [output device] included in the monitoring system),wherein the output device is the smart device and a secondary computing device associated with the user ([Col. 26, lines 17-22] “The delivery medium field also may define multiple mediums and the selected content may be presented concurrently using each of the multiple mediums. The delivery medium field may be used in selecting the presentation device described above with respect to reference numeral 620.”[Table 2] shows multiple embodiments of outputting the modified media content, including embodiments wherein there are multiple output devices, e.g. an in home display, TV, and SMS)
	While Trundle discloses associated devices, he fails to specify that these associated devices are owned by their respective users. Farrell discloses the following:
	obtaining vector data defined for delivery of media content, wherein the vector data includes tracking vector data which identifies when the user visits a location outside of the defined user environment, and wherein the location is a location other than a residence ([Col. 9, lines 17-28] “In step 510, the computing device may determine identifiers for the user. Referring now to FIG. 6, FIG. 6 illustrates an example interconnection of users' service accounts, locations, telephone numbers, and device identifiers according to one or more illustrative aspects of the disclosure. Example user identifiers may be associated with data from one or more service accounts 602, such as an account number, a user's physical address, a user's email address, the primary accountholder's user identifier, a secondary accountholder's user identifiers” [Col. 20, lines 34-49] “computing device may receive third location information”, “the third location information may be used to track the user's location anywhere around the world. For example, the location information may come from a long-range wireless protocol, such as global positioning system (GPS) or a cellular network.” [Col. 21, lines 52-61] after the user enters a new location, the computing device may determine whether the user is the first user at the location. For example, the computing device may determine whether other members of the user's group(s) are at the same location. The computing device may keep track of the number of users and identity of each user at the location. As previously discussed, the users' identities may correspond to, for example, their email addresses, account numbers, telephone numbers, device identifiers, etc.)	wherein [a] user is a member of a group of users, wherein device data and second device data includes data tracked from the group of users, wherein [a] smart device is owned by a particular one of the group of users, and wherein [a] second smart device is owned by a different particular one of the group of users ([Col. 9-See also [Col. 21, lines 52-61]).
	Trundle and Farrell are analogous references, as both claim networked devices capable of collecting user data, and assigning devices to multiple users within a group. Trundle discloses obtaining vector data (e.g., identifying a type of user, timing, and type of device, as well as tracking information), and correlating the vector data with media content and user activities, and modifying the media content based on this correlation. Trundle, however, fails to disclose includes tracking information for locations other than a residence. Trundle also discloses associating a first and second device with a first and second user, however fails to disclose “ownership” of these devices. Farrell discloses collecting vector data that includes identifying whether a user is “anywhere in the world”, for example, visiting a location other than a residence. Farrell also discloses identifying a first and second device, such as a house guest’s smartphone, which are owned by the first and second user, respectively. Farrell motivates the combination as having defined device ownership allows, for example, house guests to connect to the smart home’s networked devices without presenting a security risk. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Farrell, as providing a system of connected devices that operates both in-home and out-of-home provides an obvious expansion of an existing system, while allowing for more data to be collected which is beneficial to both the user and content provider. 
	While Trundle discloses selecting media content via performing comparisons using a server, he fails to specify an algorithm. Menon discloses the following:
[identifying and selecting media content using an algorithm] ([0097] “Using the screen 700, the user is able to establish the percentage of products [media content] to be allocated for each product category. Additionally, the user can select the option to auto-partition, in which case, the system would automatically establish the partition among product categories. In one embodiment, automatic partitioning is according to a pre-determined algorithm. In a second embodiment, automatic partitioning is according to an adaptive algorithm.” [0103] “A targeting spec (t-spec) 306 is a query or algorithm description that selects products from the MUP. The purpose of the t-spec is to define what products are shown in a particular context.” See [0135], [0157], [0211-0222], [0241]);	Trundle and Menon are analogous references, as both relate to selecting media content for an end user of the system. Trundle discloses a server that compares a database of media content against advertisement guidelines, and selects media content based on the comparison. Trundle further discloses identifying media content by determining a pattern of user(s) behavior and correlating data indicative of the pattern. However, he fails to disclose that these processes are carried out by an algorithm. Menon discloses a system for presenting products [media content] to end users of a system. The products are identified and selected with an algorithm. One of ordinary skill in the art would have been capable of applying a known technique, e.g., selection and identification of media content with an algorithm, to a known device (method, or product) that was ready for improvement, e.g., a server capable of selecting content, and the results would have been predictable to one of ordinary skill in the art. Menon further motivates the combination in [0103]-[0104], “A targeting spec (t-spec) 306 is a query or algorithm description that selects products from the MUP. The purpose of the t-spec is to define what products are shown in a particular context… The additional functionality in the targeting console is a facility to indicate in which context(s) each t-spec should be used to select products”, and further in [0132], “a publisher is given the capability of comparing t-spec A against t-spec B in production, before committing to one t-spec or the other for the majority of future impressions. It is the job of the service controller, for each ad impression,
to select either t-spec A or t-spec B in accordance with the testing specification.” Implementing algorithms gives the publisher the capability of comparing, recording, and quantifying media content metrics. Implementation also allows the publisher to use a multitude of algorithms depending on the context of presentation.
As per claim 11, Trundle discloses at least one non-transitory machine-readable storage medium including instructions for content selection in a content media network, comprising instructions, that when executed by a computing system, cause the computing system to ([Col 1, Lines 34-38] implementations of the described techniques may include hardware, method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations): 
	process device data produced from a smart device, the smart device including a sensor or actuator used in a defined user environment, wherein the device data is associated with a user identifier of a user ([Col. 2, Lines 37-39] the monitoring service provider may track events captured by sensors included in the monitoring system. [Col. 4, Lines 44-45] the processor receives sensor information from a monitoring system associated with a customer (110). [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor data [device data] [Col. 21, Lines 52-55] the processor accesses sensor data (610). For example, the processor may receive sensor data captured by sensors configured to sense physical attributes of a surrounding environment [FIG. 7] depicts the home of a user); 	Wherein the user identifier enables identification of real-world user activities and tracking information, from a management service for the smart device, based on the user’s engagement and use of the smart device in the defined user environment ([Col. 3, Lines 4-14] Sensor technology may be leveraged to develop the detailed profile of the customer's property and, thereby, may be leveraged in targeting content to the customer. The richness of physical data related to the customer's interactions in the physical world, i.e. real-world user activities, that a monitoring service provider, i.e. management service for the smart device, is able to capture and leverage to create a detailed profile for targeting electronic content (e.g., advertisements) may exceed, both in accuracy and detail, profile information developed by profiling online behavior and keywords entered by users in an electronic environment. [Col. 15, Line 63 – Col. 16, Line 7] The sensor data includes information sufficient for the network operations center 340 to identify the customer associated with the sensor data and identify one or more events detected by the alarm panel 310. For instance, the sensor data may include information identifying … the user of the alarm panel 310. The sensor data also may include a customer account number with which the network operations center 340 may access stored information associated with the customer's account. In addition, the i.e. user’s engagement and use of the smart device, monitored by the alarm system.  [Col. 32, Lines 54-62] The customer agreement information may include … an agreement to allow the alarm service provider, i.e. management service for the smart device to provide sensor data and/or attributes [user identifier], of the user determined based on sensor data to a third party source);
	 process a second device data from a second smart device, the second smart device including a second sensor or a second actuator used in the defined user environment, wherein the second device data is associated with a second user identifier of a second user ([Col. 2, Lines 37-39] “the monitoring service provider may track events captured by sensors included in the monitoring system.” [Col. 4, Lines 44-45] “the processor receives… data communications from sensors included in the monitoring system that are configured to sense physical attributes of the physical world” [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor[s] data [second device data] [FIG. 7] depicts the defined user environment with multiple, i.e. having a second, sensors);
	correlate, using the user identifier and the second user identifier, the device data from the smart device and the second device data from the second smart device with the user ([Col. 5-6, Lines 55-3) In this example, the customer profile may include the customer information received from the customer (e.g., name, age, gender, address, employer, etc.) and may include  attributes of the customer inferred based on the customer information and/or inferred (or directly observed) based on the sensor data [device data, second device data] [Col. 6, Lines 52-67] The processor also may use a combination of the… received sensor information to identify attributes of the customer. For example… the processor may determine that a person is on disability leave when the age of the customer provided in the customer information is less than fifty years old, sensor data [first sensor] indicates that the customer is frequently present in the home during the day, and health monitoring sensors [second sensor] are monitoring a medical condition of the customer)	wherein the user is a member of a group of users, wherein the device data and the second device data includes data tracked from the group of users, wherein the smart device is [assigned to] a particular one of the group of users, and wherein the second smart device is [assigned to] a different particular one of the group of users ([Col. 23-24, lines 64-11] “processor may monitor sensor data over time and compare combinations of determined attributes to rich profiles that correspond to users or properties with specific characteristics. When the processor detects a match between a combination of determined attributes and one or more profiles, the processor may determine that the user or property monitored by the monitoring system exhibits the specific characteristics that correspond to the matched profiles” [Col. 29, lines 17-29] “The monitoring system may infer the identity of the person 744 in the hallway using past sensor data and select the customized advertisement based on the past sensor data [data tracked from the group of users]. For example, in FIG. 7, the person 744 [member of a group of users] is shown as exiting the parent's room. In this example, the monitoring system detects opening of the door to the parent's room using the contact sensor 726 just prior to detecting motion of the person 744 in the hallway using the motion sensor 740. Accordingly, the monitoring system infers that the person 744 detected in the hallway in one of the parents. Based on the inference that the person 744 detected in the hallway in one of the parents, the monitoring system may select a customized advertisement directed generally to a parent.” [FIG. 7] shows an embodiment in which a family [group of users] are each assigned sensors placed in their respective rooms, e.g., sensor 726 is assigned to at least one parent while sensor 702 is assigned to the child);
	process vector data defined for delivery of media content, wherein the media content is associated with the correlated data of the smart device and the second smart device, and wherein the vector data identifies: a type of user to receive the media content, timing of output for the media content, and a type of device to receive the media content; ([Col. 3, Lines 53-58] advertisements or other electronic content [media content], also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager 
, the security system may provide an advertisement directed to a teenage audience. [Col. 26, Table 2] shows a linen service coupon may be provided when a bed mat sensor is triggered, i.e. the media content is associated with the smart devices [Col. 22, Lines 60-61] the processor may determine long term attributes of a user based on sensor data. [Col. 23, Lines 35-43] The processor mat determine a timing attribute. For instance the processor may determine a current time of day, week, etc. … The timing attributes may be used to inform content selection, i.e. timing of output for the media content. [Col. 17, Lines 52-59] The network operations center 340 receives the type of device with which to present the selected advertisement [media content]); 
	media content from the media content network, based on the vector data and the device data of the smart device or the second device data of the second smart device, wherein the media content is selected and delivered from the media content network based on user data and device usage data obtained from the management service for the smart device or the second smart device([Col. 16, Lines 32-36] The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server. [Col. 17, Lines 28-33] the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer), 	wherein the user data includes ownership data relating to type of the smart device and type of the second smart device, wherein the device usage data includes a usage time or a usage duration of the smart device and a usage time or a usage duration of the second smart device ([Col. 3, lines 48-61] “security system provider may allow advertisers to control the timing of advertisements based on events detected by the security system. For instance, advertisements may be timed based on a door or motion sensor detecting that a user has entered a room. Advertisements or other electronic content also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager, the security system may provide an advertisement directed to a teenage audience. In another example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of an adult, the security system may provide an advertisement directed to an adult audience.” [Col. 7-8, lines 66-3] “The monitoring system may store multiple instances of selected content and chose which content to present and See also [Col. 17-18, lines 60-10]), and 	wherein the type of user indicated in the vector data is matched using the user identifier associated with the device data of the smart device or the second smart device ([Col. 16, Lines 32-36] “The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server.” [Col. 17, Lines 28-33] “the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer”);	wherein to identify media content[, determining] a pattern of the user based on the device data of the smart device and the second user based the second device data of the second smart device and correlates data indicative of the pattern to select targeted media content ([Col. 2, lines 37-44] “The monitoring service provider may track events captured by sensors included in the monitoring system (e.g., patterns of door/window openings, motion sensor detections, analysis of video/photographic camera images, environmental sensor data, energy consumption sensor data, health monitoring sensor data, etc.) and learn aspects of customers that use the property based on the tracked events.” [Col. 6, lines 7-10] “processor may identify patterns of contact sensor events and motion sensor events to identify a schedule of customers leaving and returning to a home monitored by the monitoring system” [Table 1] shows sensors indicate a home has been consistently occupied each day with similar activity patterns for each day in a six month period, such determination being made from a pattern of the users, e.g. family members, based on the device data of the smart devices, e.g. sensors in the home [Table 2] shows targeted content is selected after correlating data indicative of a pattern, e.g. selecting advertisement for flights when occupants of the home have stayed at home for 6 months)
	correlate the media content with the real-world user activities and tracking information ([Col. 6, Lines 4-7] the processor may track sensor data received from the monitoring system and may compare the tracked sensor to patterns or rules that are used to identify attributes of the customer. [Col. 7, Lines 32-38] The processor selects electronic content for the customer based on the comparison of the determined customer attributes with electronic [media] content criteria (150). For example, based on the comparison, the processor identifies the available electronic content that most closely matches the customer attributes included in the customer's profile and selects the identified content. [Col. 16, Lines 41-49] For instance, when the sensor data indicates that the customer has been away from the customer's home for several hours and arrives at around 6:00 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that are just home with no dinner because individuals that arrive at home with no dinner typically have similar sensor data. The just home with no dinner profile represents a short term attribute the network operations center 340 may determine for the customer. [Col. 17, Lines 37-41] advertisement management server 350 may select an advertisement for a Chinese restaurant with delivery service to an area that includes customer's house when the customer profile data indicates that the customer is just home with no dinner. See also: [Col. 15, Line 63 – Col. 16, Line 7] [Col. 16, Lines 32-36]);
	modify the media content based on the correlation of the media content with the real-world user activities and tracking information, wherein modifying the media content includes at least one of, customizing the media content, or changing a delivery characteristic of the media content ([Col. 8, Lines 4-6] Rich sensor data sets may be used to determine what content is relevant for delivery to the customer, when to deliver the relevant content, and where to deliver the relevant content... The content also may be delivered, for example, upon detection of the first door opening on a Saturday morning [real-world activities], or upon detection of the first disarm event of the weekend [Col. 17, Lines 60-66] when the selected advertisement [media content] is directed to a short term need of the customer, the network operations center 340 may determine to present the selected advertisement using an electronic display in an area in which the user is detected by the alarm panel 310 and also provide an audible alert to indicate to the customer that the advertisement is being presented); and
	transmit the modified media content to an output device associated with the user, to cause output of the modified media content on the output device ([Col. 3, Lines 26-33] in this example, based on the sensor data, the monitoring service provider determines that the customer might be hungry and without dinner, and present the daily discount of, “Large Pizza from A Local Pizzeria to your front door in 25 minutes with special dealer discount.” The daily discount [media content], may be announced by a beep of a speaker [output device] included in the monitoring system)	wherein the output device is the smart device and a secondary computing device associated with the user ([Col. 26, lines 17-22] “The delivery medium field also may define multiple mediums and the selected content may be presented concurrently using each of the multiple mediums. The delivery medium field may be used in selecting the presentation device described above with respect to reference numeral 620.”[Table 2] shows multiple embodiments of outputting the modified media content, including embodiments wherein there are multiple output devices, e.g. an in home display, TV, and SMS)
	While Trundle discloses associated devices, he fails to specify that these associated devices are owned by their respective users. Farrell discloses the following:
	obtaining vector data defined for delivery of media content, wherein the vector data includes tracking vector data which identifies when the user visits a location outside of the defined user environment, and wherein the location is a location other than a residence ([Col. 9, lines 17-28] “In step 510, the computing device may determine identifiers for the user. Referring now to FIG. 6, FIG. 6 illustrates an example interconnection of users' service accounts, locations, telephone numbers, and device identifiers according to one or more illustrative aspects of the disclosure. Example user identifiers may be associated with data from one or more service accounts 602, such as an account number, a user's physical address, a user's email address, the primary accountholder's user identifier, a secondary accountholder's user identifiers” [Col. 20, lines 34-49] “computing device may receive third location information”, “the third location information may be used to track the user's location anywhere around the world. For example, the location information may come from a long-range wireless protocol, such as global positioning system (GPS) or a cellular network.” [Col. 21, lines 52-61] after the user enters a new location, the computing device may determine whether the user is the first user at the location. For example, the computing device may determine whether other members of the user's group(s) are at the same location. The computing wherein [a] user is a member of a group of users, wherein device data and second device data includes data tracked from the group of users, wherein [a] smart device is owned by a particular one of the group of users, and wherein [a] second smart device is owned by a different particular one of the group of users ([Col. 9-10, lines 65-24] “In step 520, the computing device may identify and/or store an identifier for each of the user's devices”, “The computing device may also automatically add devices that connect to a particular network to the list of devices. When a device is automatically added, the computing device may trigger a message to be sent to an owner of the network to validate the [second] device (e.g., as a trusted device or a guest device). A website or mobile application may also be used to correlate a user with the user's devices” [Col. 14, lines 5-14] “Users may optionally be categorized as trusted (e.g., associated with a permanent device) or untrusted (e.g., associated with a guest device). A trusted device may be permitted to access more services than untrusted/guest devices. Furthermore, trusted users may be permitted to temporarily add guest devices to the group. For example, a friend may visit a primary user's home and connect to one or more of the home's networks. The primary user may be permitted to temporarily add the friend's device to the primary user's group” See also [Col. 21, lines 52-61]).
	Trundle and Farrell are analogous references, as both claim networked devices capable of collecting user data, and assigning devices to multiple users within a group. Trundle discloses obtaining vector data (e.g., identifying a type of user, timing, and type of device, as well as tracking information), and correlating the vector data with media content and user activities, and modifying the media content based on this correlation. Trundle, however, fails to disclose includes tracking information for locations other than a residence. Trundle also discloses associating a first and second device with a first and second user, however fails to disclose “ownership” of these devices. Farrell discloses collecting vector data that includes identifying whether a user is “anywhere in the world”, for example, visiting a location other than a residence. Farrell also discloses identifying a first and second device, such as a house guest’s smartphone, which are owned by the first and second user, respectively. Farrell motivates the combination as having defined device ownership allows, for example, house guests to connect to the smart home’s networked devices without presenting a security risk. Furthermore, it would have been obvious to one of 
	While Trundle discloses selecting media content via performing comparisons using a server, he fails to specify an algorithm. Menon discloses the following:
	[identifying and selecting media content using an algorithm] ([0097] “Using the screen 700, the user is able to establish the percentage of products [media content] to be allocated for each product category. Additionally, the user can select the option to auto-partition, in which case, the system would automatically establish the partition among product categories. In one embodiment, automatic partitioning is according to a pre-determined algorithm. In a second embodiment, automatic partitioning is according to an adaptive algorithm.” [0103] “A targeting spec (t-spec) 306 is a query or algorithm description that selects products from the MUP. The purpose of the t-spec is to define what products are shown in a particular context.” See [0135], [0157], [0211-0222], [0241]);	Trundle and Menon are analogous references, as both relate to selecting media content for an end user of the system. Trundle discloses a server that compares a database of media content against advertisement guidelines, and selects media content based on the comparison. Trundle further discloses identifying media content by determining a pattern of user(s) behavior and correlating data indicative of the pattern. However, he fails to disclose that these processes are carried out by an algorithm. Menon discloses a system for presenting products [media content] to end users of a system. The products are identified and selected with an algorithm. One of ordinary skill in the art would have been capable of applying a known technique, e.g., selection and identification of media content with an algorithm, to a known device (method, or product) that was ready for improvement, e.g., a server capable of selecting content, and the results would have been predictable to one of ordinary skill in the art. Menon further motivates the combination in [0103]-[0104], “A targeting spec (t-spec) 306 is a query or algorithm description that selects products from the MUP. The purpose of the t-spec is to define what products are shown in a particular context… The additional functionality in the targeting console is a facility to indicate in which context(s) each t-spec should be used to select products”, and further in [0132], “a publisher is 
to select either t-spec A or t-spec B in accordance with the testing specification.” Implementing algorithms gives the publisher the capability of comparing, recording, and quantifying media content metrics. Implementation also allows the publisher to use a multitude of algorithms depending on the context of presentation.
	As per claim 18, Trundle discloses a computing system, comprising: 
	processing circuitry; a storage device, comprising instructions, that when executed by the processing circuitry, cause the processing circuitry to ([Col 1, Lines 34-38] implementations of the described techniques may include hardware, method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations [Col. 35, Lines 1-11] the described systems, methods, and techniques may be implemented in digital electronic circuitry … a process implementing these techniques may be performed by a programmable processor executing a program of instructions): 
	process device data produced from a smart device, the smart device including a sensor or actuator used in a defined user environment, wherein the device data is associated with a user identifier of a user ([Col. 2, Lines 37-39] the monitoring service provider may track events captured by sensors included in the monitoring system. [Col. 4, Lines 44-45] the processor receives sensor information from a monitoring system associated with a customer (110). [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor data [device data] [Col. 21, Lines 52-55] the processor accesses sensor data (610). For example, the processor may receive sensor data captured by sensors configured to sense physical attributes of a surrounding environment [FIG. 7] depicts the home of a user); 	Wherein the user identifier enables identification of real-world user activities and tracking information, from a management service for the smart device, based on the user’s engagement and use of the smart device in the defined user environment ([Col. 3, Lines 4-14] Sensor technology may be leveraged to develop the detailed profile of the customer's property and, thereby, may be leveraged in targeting content to the customer. The richness of physical data related to the customer's interactions in the physical world, i.e. real-world user activities, that a monitoring service provider, i.e. management service for the smart device, is able to capture and leverage to identify the customer associated with the sensor data and identify one or more events detected by the alarm panel 310. For instance, the sensor data may include information identifying … the user of the alarm panel 310. The sensor data also may include a customer account number with which the network operations center 340 may access stored information associated with the customer's account. In addition, the sensor data may include information indicating the type of event detected and the specific sensor or detected condition that triggered the event [Col. 16, Lines 32-36] The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions, i.e. user’s engagement and use of the smart device, monitored by the alarm system.  [Col. 32, Lines 54-62] The customer agreement information may include … an agreement to allow the alarm service provider, i.e. management service for the smart device to provide sensor data and/or attributes [user identifier], of the user determined based on sensor data to a third party source);
	 process a second device data from a second smart device, the second smart device including a second sensor or a second actuator used in the defined user environment, wherein the second device data is associated with a second user identifier of a second user ([Col. 2, Lines 37-39] “the monitoring service provider may track events captured by sensors included in the monitoring system.” [Col. 4, Lines 44-45] “the processor receives… data communications from sensors included in the monitoring system that are configured to sense physical attributes of the physical world” [Col 16, Lines 59-63] the network operations center 340 determines a customer profile based on the attributes [user identifier], of the customer determined based on the sensor[s] data [second device data] [FIG. 7] depicts the defined user environment with multiple, i.e. having a second, sensors);
	correlate, using the user identifier and the second user identifier, the device data from the smart device and the second device data from the second smart device with the user ([Col. 5-6, Lines 55-3) “In this example, the customer profile may include the customer information received from the customer (e.g., name, age, gender, address, employer, etc.) and may include attributes of the customer inferred based on the customer information and/or inferred (or directly observed) based on the sensor data [device data, second device data]” [Col. 6, Lines example embodiment] “The processor also may use a combination of the… received sensor information to identify attributes of the customer. For example… the processor may determine that a person is on disability leave when the age of the customer provided in the customer information is less than fifty years old, sensor data [first sensor] indicates that the customer is frequently present in the home during the day, and health monitoring sensors [second sensor] are monitoring a medical condition of the customer”)	 wherein the user is a member of a group of users, wherein the device data and the second device data includes data tracked from the group of users, wherein the smart device is [assigned to] a particular one of the group of users, and wherein the second smart device is [assigned to] a different particular one of the group of users ([Col. 23-24, lines 64-11] “processor may monitor sensor data over time and compare combinations of determined attributes to rich profiles that correspond to users or properties with specific characteristics. When the processor detects a match between a combination of determined attributes and one or more profiles, the processor may determine that the user or property monitored by the monitoring system exhibits the specific characteristics that correspond to the matched profiles” [Col. 29, lines 17-29] “The monitoring system may infer the identity of the person 744 in the hallway using past sensor data and select the customized advertisement based on the past sensor data [data tracked from the group of users]. For example, in FIG. 7, the person 744 [member of a group of users] is shown as exiting the parent's room. In this example, the monitoring system detects opening of the door to the parent's room using the contact sensor 726 just prior to detecting motion of the person 744 in the hallway using the motion sensor 740. Accordingly, the monitoring system infers that the person 744 detected in the hallway in one of the parents. Based on the inference that the person 744 detected in the hallway in one of the parents, the monitoring system may select a customized advertisement directed generally to a parent.” [FIG. 7] shows an embodiment in which a family [group of users] are each assigned sensors placed in their respective rooms, e.g., sensor 726 is assigned to at least one parent while sensor 702 is assigned to the child);
	process vector data defined for delivery of media content, wherein the media content is associated with the correlated data of the smart device and the second smart device, and wherein the vector data identifies: a type of user to receive the media content, timing of output for the media content, and a type of device to receive the media content; ([Col. 3, Lines 53-58] advertisements or other electronic content [media content], also may be targeted and provided based on which sensor detects an event. In one example, if a the media content is associated with the smart devices [Col. 22, Lines 60-61] the processor may determine long term attributes of a user based on sensor data. [Col. 23, Lines 35-43] The processor mat determine a timing attribute. For instance the processor may determine a current time of day, week, etc. … The timing attributes may be used to inform content selection, i.e. timing of output for the media content. [Col. 17, Lines 52-59] The network operations center 340 receives the selected advertisement sent by the advertisement management server 350 and determines presentation criteria related to the selected advertisement. The network operations center may … determine a type of device with which to present the selected advertisement [media content]); 
	identify media content from the media content network, based on the vector data and the device data of the smart device or the second device data of the second smart device, wherein the media content is selected and delivered from the media content network based on user data and device usage data obtained from the management service for the smart device or the second smart device([Col. 16, Lines 32-36] The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server. [Col. 17, Lines 28-33] the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer), 	wherein the user data includes ownership data relating to type of the smart device and type of the second smart device, wherein the device usage data includes a usage time or a usage duration of the smart device and a usage time or a usage duration of the second smart device ([Col. 3, lines 48-61] “security system provider may allow advertisers to control the timing of advertisements based on events detected by the security See also [Col. 17-18, lines 60-10]), and 	wherein the type of user indicated in the vector data is matched using the user identifier associated with the device data of the smart device or the second smart device ([Col. 16, Lines 32-36] “The received criteria may include customer profile information derived from customer information provided by the customer and sensor information that is based on the customer's physical interactions monitored by the alarm system. [Col 16, Lines 59-63] the network operations center 340 determines a customer profile [user identifier], based on the attributes of the customer determined based on the sensor data [device data], and the accessed customer data and makes customer profile data accessible to the advertisement management server.” [Col. 17, Lines 28-33] “the advertisement management server 350 compares the accessed customer profile data [device data], to advertisement criteria, and, based on the comparison of the accessed customer profile data to the advertisement criteria, the advertisement management server 350 [media content network], selects an advertisement to deliver to the customer”);	wherein to identify media content[, determining] a pattern of the user based on the device data of the smart device and the second user based the second device data of the second smart device and correlates data indicative of the pattern to select targeted media content ([Col. 2, lines 37-44] “The monitoring service provider may track events captured by sensors included in the monitoring system (e.g., patterns of door/window openings, motion sensor detections, analysis of video/photographic camera images, environmental sensor data, energy shows sensors indicate a home has been consistently occupied each day with similar activity patterns for each day in a six month period, such determination being made from a pattern of the users, e.g. family members, based on the device data of the smart devices, e.g. sensors in the home [Table 2] shows targeted content is selected after correlating data indicative of a pattern, e.g. selecting advertisement for flights when occupants of the home have stayed at home for 6 months)
	correlate the media content with the real-world user activities and tracking information ([Col. 6, Lines 4-7] the processor may track sensor data received from the monitoring system and may compare the tracked sensor to patterns or rules that are used to identify attributes of the customer. [Col. 7, Lines 32-38] The processor selects electronic content for the customer based on the comparison of the determined customer attributes with electronic [media] content criteria (150). For example, based on the comparison, the processor identifies the available electronic content that most closely matches the customer attributes included in the customer's profile and selects the identified content. [Col. 16, Lines 41-49] For instance, when the sensor data indicates that the customer has been away from the customer's home for several hours and arrives at around 6:00 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that are just home with no dinner because individuals that arrive at home with no dinner typically have similar sensor data. The just home with no dinner profile represents a short term attribute the network operations center 340 may determine for the customer. [Col. 17, Lines 37-41] advertisement management server 350 may select an advertisement for a Chinese restaurant with delivery service to an area that includes customer's house when the customer profile data indicates that the customer is just home with no dinner. See also: [Col. 15, Line 63 – Col. 16, Line 7] [Col. 16, Lines 32-36]);
	modify the media content based on the correlation of the media content with the real-world user activities and tracking information, wherein modifying the media content includes at least one of, customizing the media content, or changing a delivery characteristic of the media content ([Col. 8, Lines 4-6] Rich sensor data sets may be used to determine what content is relevant for delivery to the customer, when to deliver the relevant where to deliver the relevant content... The content also may be delivered, for example, upon detection of the first door opening on a Saturday morning [real-world activities], or upon detection of the first disarm event of the weekend [Col. 17, Lines 60-66] when the selected advertisement [media content] is directed to a short term need of the customer, the network operations center 340 may determine to present the selected advertisement using an electronic display in an area in which the user is detected by the alarm panel 310 and also provide an audible alert to indicate to the customer that the advertisement is being presented); and	transmit the modified media content to an output device associated with the user, to cause output of the modified media content on the output device ([Col. 3, Lines 26-33] in this example, based on the sensor data, the monitoring service provider determines that the customer might be hungry and without dinner, and present the daily discount of, “Large Pizza from A Local Pizzeria to your front door in 25 minutes with special dealer discount.” The daily discount [media content], may be announced by a beep of a speaker [output device] included in the monitoring system)	wherein the output device is the smart device and a secondary computing device associated with the user ([Col. 26, lines 17-22] “The delivery medium field also may define multiple mediums and the selected content may be presented concurrently using each of the multiple mediums. The delivery medium field may be used in selecting the presentation device described above with respect to reference numeral 620.”[Table 2] shows multiple embodiments of outputting the modified media content, including embodiments wherein there are multiple output devices, e.g. an in home display, TV, and SMS)
	While Trundle discloses associated devices, he fails to specify that these associated devices are owned by their respective users. Farrell discloses the following:
	process vector data defined for delivery of media content, wherein the vector data includes tracking vector data which identifies when the user visits a location outside of the defined user environment, and wherein the location is a location other than a residence ([Col. 9, lines 17-28] “In step 510, the computing device may determine identifiers for the user. Referring now to FIG. 6, FIG. 6 illustrates an example interconnection of users' service accounts, locations, telephone numbers, and device identifiers according to one or more illustrative aspects of the disclosure. Example user identifiers may be associated with data from one or more service accounts 602, such as an account number, a user's physical address, a user's email address, the primary accountholder's wherein [a] user is a member of a group of users, wherein device data and second device data includes data tracked from the group of users, wherein [a] smart device is owned by a particular one of the group of users, and wherein [a] second smart device is owned by a different particular one of the group of users ([Col. 9-10, lines 65-24] “In step 520, the computing device may identify and/or store an identifier for each of the user's devices”, “The computing device may also automatically add devices that connect to a particular network to the list of devices. When a device is automatically added, the computing device may trigger a message to be sent to an owner of the network to validate the [second] device (e.g., as a trusted device or a guest device). A website or mobile application may also be used to correlate a user with the user's devices” [Col. 14, lines 5-14] “Users may optionally be categorized as trusted (e.g., associated with a permanent device) or untrusted (e.g., associated with a guest device). A trusted device may be permitted to access more services than untrusted/guest devices. Furthermore, trusted users may be permitted to temporarily add guest devices to the group. For example, a friend may visit a primary user's home and connect to one or more of the home's networks. The primary user may be permitted to temporarily add the friend's device to the primary user's group” See also [Col. 21, lines 52-61]).
	Trundle and Farrell are analogous references, as both claim networked devices capable of collecting user data, and assigning devices to multiple users within a group. Trundle discloses obtaining vector data (e.g., identifying a type of user, timing, and type of device, as well as tracking information), and correlating the vector data with media content and user activities, and modifying the media content based on this correlation. Trundle, however, fails to disclose includes tracking information for locations other than a residence. Trundle also discloses 
	While Trundle discloses selecting media content via performing comparisons using a server, he fails to specify an algorithm. Menon discloses the following:
	[identifying and selecting media content using an algorithm] ([0097] “Using the screen 700, the user is able to establish the percentage of products [media content] to be allocated for each product category. Additionally, the user can select the option to auto-partition, in which case, the system would automatically establish the partition among product categories. In one embodiment, automatic partitioning is according to a pre-determined algorithm. In a second embodiment, automatic partitioning is according to an adaptive algorithm.” [0103] “A targeting spec (t-spec) 306 is a query or algorithm description that selects products from the MUP. The purpose of the t-spec is to define what products are shown in a particular context.” See [0135], [0157], [0211-0222], [0241]);	Trundle and Menon are analogous references, as both relate to selecting media content for an end user of the system. Trundle discloses a server that compares a database of media content against advertisement guidelines, and selects media content based on the comparison. Trundle further discloses identifying media content by determining a pattern of user(s) behavior and correlating data indicative of the pattern. However, he fails to disclose that these processes are carried out by an algorithm. Menon discloses a system for presenting products [media content] to end users of a system. The products are identified and selected with an algorithm. One of ordinary skill in the art would have been capable of applying a known technique, e.g., selection and 
to select either t-spec A or t-spec B in accordance with the testing specification.” Implementing algorithms gives the publisher the capability of comparing, recording, and quantifying media content metrics. Implementation also allows the publisher to use a multitude of algorithms depending on the context of presentation.	
	As per claims 2, 12, and 19, Trundle, Farrell, and Menon disclose the method, medium, and system of claims 1, 11, and 18, respectively. Trundle also discloses the following:
	wherein the smart device is a: television, sound system, media player, speaker, refrigerator, oven, stove, microwave, coffee maker, door lock, window control, camera, pedometer, scale, toothbrush, pill dispenser, personal health monitoring device, or thermostat ([Col 4, Lines 49-59] the sensor information may include presence monitoring events (e.g. video monitoring data), environmental sensor data (e.g. temperature sensor data), health monitoring sensors, RFID sensor data (e.g. RFID tags may be applied to … a prescription bottle); i.e. a camera, thermostat, pill dispenser, or personal health monitoring device. [Col. 13, Lines 31-35] the alarm system also includes an alternative display … may be any type of electronic display … e.g. a television).
	As per claims 3, 13, and 20, Trundle, Farrell, and Menon disclose the method, medium, and system of claims 1, 11, and 18, respectively. Trundle also discloses the following:
	wherein the output device is a display output or audio output of the smart device ([Col. 3, Lines 26-33] in this example, based on the sensor data, the monitoring service provider determines that the customer might be hungry and without dinner, and present the daily discount of, “Large Pizza from A Local Pizzeria to your front door in 25 minutes with special dealer discount.” The daily discount, i.e. media content, may be announced by a beep, i.e. audio output, of a speaker, i.e. output device, included in the monitoring system).
	As per claims 4, 14, and 21, Trundle, Farrell, and Menon disclose the method, medium, and system of claims 1, 11, and 18, respectively. Trundle also discloses the following:
	wherein the vector data indicates multiple vectors, the multiple vectors provided from a combination of at least two vectors that specify: user demographics, user web activity, user location, device location, device activity, device state, or device information ([Col. 17, Lines 28-29] the advertisement management server compares the accessed customer profile data to advertisement criteria; i.e. vector data, specifically, tracking vectors. [Col. 20, Lines 7-20] FIG. 5C shows advertisement criteria, i.e. vector data, used to match advertisements to customers based on customer profiles. The advertisement criteria includes multiple attributes, i.e. the vector data indicates multiple vectors…For instance the advertisement criteria includes … a geographic region attribute, i.e. user/device location; a targeted gender attribute, i.e. user demographics; an at home attribute, i.e. device activity; a working empty nester attribute, i.e. user demographics. [Col. 22, Lines 20-21] the processor may use the accessed sensor data to determine whether the user is at home).
	As per claims 5 and 15, Trundle, Farrell, and Menon disclose the method and medium of claims 1 and 11, respectively. Trundle also discloses the following:
	wherein the multiple vectors further specify a real-time vector or a delayed vector, to cause a real-time or a delayed delivery of the media content to the output device ([Col. 18, Lines 36-44] the alarm panel presents the advertisement based on the presentation criteria, i.e. time vectors. the alarm panel 310 may, upon receipt, immediately present the advertisement, i.e. real-time, on the output device defined by the presentation criteria, and with characteristics defined by the presentation criteria. In some implementations, the alarm panel may, upon receipt, store the advertisement in electronic storage, i.e. delayed, and wait for additional events defined by the presentation criteria.)
	As per claim 6, Trundle, Farrell, and Menon disclose the method of claim 1, and Trundle also discloses the following:
	wherein identifying the media content further comprises identifying the media content based on demographic data associated with the user ([Col 16, Lines 59-67] the network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed demographic data associated with the user, and makes customer profile data accessible to the advertisement management server…accessed customer data (e.g. name, age, gander, address, employer, etc.))
	As per claim 7, Trundle, Farrell, and Menon disclose the method of claim 1, and Trundle also discloses the following:
	wherein identifying the media content further comprises identifying the media content based on third party data received by the media content network from a third party vendor ([Col. 14, Lines 41-50] the advertisement management server, i.e. media content network, may include an electronic data store in which the advertisement management server stores available advertising content and accessed selected advertisements to provide the network operations center. Stored advertisements may include information related to the advertiser, i.e. third party data, a timeframe of the advertisement, and messaging information defining how the advertisement is to be delivered. The advertisement management server may manage and provide, i.e. identify the media content, the available advertisements based on this information);
	the third party vendor provides further information to identify the user ([Col. 7, Lines 23-28] the processor compares the determined customer attributes with electronic content criteria. For instance, the processor compares attributes of the customer included in a determined customer profile to criteria that is associated with available electronic content and that defines attributes of customers to which the content is targeted. The available electronic content may include advertisement content… [Col. 15, Lines 8-11] the advertisers, i.e. third party vendor, provide details related to the advertisement and criteria that advertisers 370 would like the advertisement management server to use in selecting the advertising content).
	As per claims 8, 17, and 22, Trundle, Farrell, and Menon disclose the method, medium, and system of claims 1, 11, and 18, respectively. Trundle also discloses the following:
	wherein the device data includes data produced from among multiple smart devices, wherein at least two of the multiple smart devices are [assigned to] at least two different members of the group of users, the multiple smart devices including the smart device and the second smart device ([Col. 2, Lines 37-39] the monitoring service provider may track events captured by sensors, i.e. multiple smart devices, included in the monitoring system. [Col. 21, Lines 52-55] the processor accesses sensor data (610), i.e. obtain device data. For data produced from among multiple smart devices, configured to sense physical attributes of a surrounding environment). 
	wherein the vector data further identifies types of smart devices that are associated with respective device types of the multiple smart devices ([Col. 3, Lines 22-27] the monitoring service provider might track sensor data, i.e. device data, and notice that nobody was home from 4:00 pm to 6:00 pm and that someone arrived at 6:15 pm (e.g., motion sensors in the house did not detect motion from 4:00 pm to 6:00 pm and a front door contact sensor triggered at 6:15 pm). The examiner notes that in this embodiment, vector data is produced when identifying the respective device type of the multiple types of smart devices, i.e. a motion sensor in the house and a front door contact sensor).
	Farrell further teaches device ownership, the citation and motivation of which can be found in Claims 1, 11, and 18, above.
	As per claim 9, Trundle, Farrell, and Menon disclose the method of claim 8, and Trundle also discloses the following:
	wherein the media content network includes data obtained from a plurality of content providers ([Col. 15, Lines 8-11] the advertisers, i.e. a plurality of content providers, provide details related to the advertisement and criteria that the advertisers would like the advertisement management server, i.e. media content network, to use in selecting the advertising content. 
	wherein the vector data indicates delivery characteristics of the media content based on the types of the multiple smart devices ([Col. 17, Lines 52-66] the network operations center 340 receives the selected advertisement sent by the advertisement management server 350 and determines presentation criteria related to the selected advertisement, i.e. delivery characteristics of the media content… For example, when the selected advertisement is directed to a short term need of the customer, the network operations center may determine to present the selected advertisement using an electronic display in an area in which the user is detected by the alarm panel and also provide an audible alert to indicate to the customer that the advertisement is being presented.)
	As per claim 10, Trundle, Farrell, and Menon disclose the method of claim 8, and Trundle also discloses the following:
wherein the smart device management service associates the user identifier with multiple identifiers, the multiple identifiers being individually used to access respective devices of the multiple smart devices ([FIG. 5B] shows a customer profile 532 comprised of multiple attributes, i.e. multiple identifiers. [Col. 3, Lines 53-58] advertisements or other electronic content, i.e. media content, also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager, the security system may provide an advertisement directed to a teenage audience. [FIG. 7] shows advertisements displayed on respective devices, e.g. in a child’s room, in a dad’s closet, of the multiple smart devices.)
	wherein the respective devices of the multiple smart devices are accessed via respective network services ([Col. 7, Lines 49-50] the processor may send the selected electronic content over a wired or wireless network. [Col. 9, Lines 12-38] the network is configured to enable exchange of electronic communications between devices connected to the network….the network may include, for example, one or more of the internet, Wide Area Networks, Local Area Networks, etc… [Col. 9, Lines 49-51] at least one sensor, i.e. smart device, communicates, over the network, sensor data directly to devices, i.e. multiple smart devices, connected to the network).
	As per claim 16, Trundle, Farrell, and Menon disclose the medium of claim 11, and Trundle also discloses the following:
	the instructions further to cause the computing system to: 
identify the media content based on demographic data associated with the user ([Col 16, Lines 59-67] the network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data, i.e. demographic data associated with the user, and makes customer profile data accessible to the advertisement management server…accessed customer data (e.g. name, age, gander, address, employer, etc.)).
	Identify the media content based on third party data received by the media content network from a third party vendor ([Col. 14, Lines 41-50] the advertisement management server, i.e. media content network, may include an electronic data store in which the advertisement management server stores available advertising content and accessed selected advertisements to provide the network operations center. Stored advertisements may include information related to the advertiser, i.e. third party data, a timeframe of the advertisement, and identify the media content, the available advertisements based on this information), 
	the third party vendor providing further information to identify the user ([Col. 7, Lines 23-28] the processor compares the determined customer attributes with electronic content criteria. For instance, the processor compares attributes of the customer included in a determined customer profile to criteria that is associated with available electronic content and that defines attributes of customers to which the content is targeted. The available electronic content may include advertisement content… [Col. 15, Lines 8-11] the advertisers, i.e. third party vendor, provide details related to the advertisement and criteria that advertisers 370 would like the advertisement management server to use in selecting the advertising content).
Response to Amendments
In the response filed on December 22nd, 2021, Applicant’s amendments to claims 1, 11, and 18, have been entered and are considered herein. No claims have been cancelled, and there are no newly presented claims. Further response to Applicant’s amendments with respect to 35 U.S.C. 112 and 35 U.S.C. 103 can be found below. 
In the response filed on December 22nd, 2021, Applicant has argued (pg. 10), “The Office Action then argues that there is insufficient antecedent basis for the limitations in the claim because it is unclear if the indented scope is to have the user identifier of the first user associated with the second device, or to have the user identifier of the second user associated with a second device. Applicant disagrees that the claimed elements are in any way unclear. The prior claims recite a user identifier associated with the user. There is no second user identifier claimed, so it is clear that the second device data is associated with the user identifier of the [first] user.” However, for clarity, Applicant has amended the independent claims to clearly show the relationship between the [first] and second device data and a [first] and second smart device, respectively, in addition to a [first] and second user and [first] and second user identifier, respectively. Applicant’s arguments have been fully considered. Without conceding to Applicant’s argument that there was sufficient antecedent basis in the previously examined claim set, the Examiner has found that there is sufficient antecedent basis in the present claim set. Accordingly, the outstanding rejection of claims 1-22 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 12, filed December 22nd, 2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 as being taught by Trundle in view of Higgins have been fully considered however are not persuasive. Applicant has argued (pg. 12), “While Trundle appears to discuss inferring customer attributes by comparing the tracked sensors to patterns or rules, Trundle does not discuss use of an algorithm, which the Office Action concedes, much less an algorithm that determines a pattern based on device data of a first and second device, and correlates data indicative of the pattern to select targeted media content. Further, Trundle does not appear to discuss output to the smart device and a secondary computing device, as presently claimed. Nor do these deficiencies appear to be cured by either of Farrell or Menon, alone or in any combination with Trundle.” The Examiner respectfully disagrees. 	While prior Office Actions have indicated that Trundle does not discuss the use of an algorithm, the Examiner has found that Trundle does teach determining a pattern based on device data of a first and second device, and correlating data indicative of the pattern to select targeted media content. Relevant portions of Trundle are cited above. The Examiner has also determined that Menon cures the deficiencies of Trundle by way of teaching use of an algorithm to select and identify media content. Menon has been found to motivate the combination, the motivation has been updated to reflect cited portions of Menon. 	The Examiner respectfully disagrees with Applicant’s assertion that Trundle does not discuss output to the smart device and a secondary computing device.  [Col. 26, lines 17-22] of Trundle states “The delivery medium field also may define multiple mediums and the selected content may be presented concurrently using each of the multiple mediums. The delivery medium field may be used in selecting the presentation device described above with respect to reference numeral 620.” Furthermore, [Table 2] shows multiple embodiments of outputting the modified media content, including embodiments wherein there are multiple output devices, e.g. an in home display, TV, and SMS. 	For these reasons, the Examiner has found that Trundle, in view of Farrell, and further in view of Higgins, describe each limitation of claims 1-22. The rejection under 35 U.S.C. 103 has been maintained. Further explanation can be found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        /KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622